DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2015/0049165) in view of Kang et al. (U.S. Patent No. 10,186,191), hereinafter Kang.
	In reference to claim 1, Choi discloses an organic light emitting display apparatus (paragraph [43]) in Fig. 2A and 2B, comprising: 
	an organic light emitting display panel including a display area (21) having a transparent area (21b) and an opaque area (21a), and a non-display area (26)

	Choi does not disclose, a gate driver configured to sequentially supply a gate pulse to a plurality of gate lines included in the organic light emitting display panel;
	an initialization circuit configured to transfer gate pulses or initialization control signals, output from the gate driver, to a plurality of transparent area gate lines;
	a plurality of first pixel driving circuits provided in the transparent area, and a plurality of second pixel driving circuits provided in the opaque area, wherein the first pixel driving circuit differs from the second pixel driving circuit.
	In the same field of endeavor, Kang discloses in Figs 2 and 3, an organic light emitting display (see abstract) having a display area (DA) with first display area (DA2) and second display (DA1) and a camera is provided in the first display area (DA2); a gate driver (20) configured to supply a gate pulse Sn (Fig. 3) to the plurality of gate line (SL) including the organic light emitting display (200);
	an initialize circuit (20) configured to transfer a gate pulse (Sn) or initialize control signals (Sn-1) (Sn+1) in Fig. 3 to a plurality of gate lines (14, 24 and 34).
	a plurality of first pixel driving circuits (C1 in Fig. 3) provided in the first display area (DA1), and a plurality of second pixel driving circuits (C2 in Fig. 5) provided in the second display area, wherein the first pixel driving circuit (C1 for Px1) differs from the second pixel driving circuit (C2 for Px2). For example, the channels of the plurality of thin film transistors T1'-T7' included in the second pixel circuit C2 may be wider than 
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention provide the gate driver, initialize circuit, first pixel circuits and second pixel circuit in Choi as taught by Kang to drive the organic light emitting display panel so that the number of functions that may be applied or linked to the display may be increased (col. 1, lines 22-26)
	In reference to claim 2, Kang the organic light emitting display panel includes: a plurality of first pixels (Px2) provided in the first area (DA2), each of the first pixels (Px2) including a respective first pixel driving circuit (C1) of the plurality of first pixel driving circuits and a first organic light emitting diode (OLED2) connected to the first pixel driving circuit (C2), see Figs. 2 and 7; and
	a plurality of second pixels (Px1)  provided in the second area (DA1), each of the second pixels including a respective second pixel driving circuit (C1) of the plurality of second driving circuits and a second organic light emitting diode (OLED1) connected to the second pixel driving circuit (C1), see Figs. 2 and 3.

Claims 6-7, and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Kang in view of Jin (US 2020/0020737).
	In reference to claim 6, Choi does not disclose the transparent area extends from a first end of the display area to a second end of the display area that is opposite the first end.

	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Choi with the teaching of Jin to increase the transparent area so that more lights are transmitted or received by the optical device to pass through (paragraph [5]).
	In reference to claim 7, Jin discloses the transparent area (111) is laterally surrounded by the opaque area (110).
	In reference to claim 12, Jin discloses in Fig. 4 the density of the first pixels (defined by gate lines 1102 and data lines (1107) of the transparent area (111) is the same as a density of plurality of pixels (defined by gate lines 1103 and data lines 1108) in the opaque area.

Claim 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi and Kang in view of Xu et al. (US 2017/0178566), hereinafter Xu.
	In reference to claim 19, the combination of Choi and Kang does not disclose a number of transistors including in each of the first pixel driving circuits is less than number of transistors included in each of the second pixel driving circuits.
	In the same field of endeavor, Xu discloses in Figs. 2, 6 and 7, a number of transistors including in each of the first pixel driving circuits for display area 101 is 2T1C (two transistors and one capacitor; Fig. 4) is less than the number of transistors in each of the second driving circuits (3T1C; Fig. 7); see paragraphs [51] and [55].
.

Allowable Subject Matter
Claims 3-5, 8-11, 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the recited arts teaches or suggests:
With respect to claim 3 
wherein the initialization circuit comprises a plurality of first initialization drivers connected to the plurality of transparent area gate lines, and
each of the plurality of first initialization drivers comprises: 
a first initialization transistor including a first terminal connected to an initialization control signal supply line, a second terminal connected to a transparent area gate line, and a gate connected to a first turn-on control line; and
a second initialization transistor including a first terminal connected to a transparent area gate output line of the gate driver, a second terminal connected to the transparent area gate line, and a gate connected to a second turn-on control line.

With respect to claim 5,
the first pixel driving circuits comprises:
a capacitor including a first terminal connected to a transfer line through which a reference voltage or a data voltage is transferred;
a driving transistor including a first terminal connected to a first driving voltage line and a gate connected to a second terminal of the capacitor;
a first transistor including a first terminal connected to the gate of the driving transistor, a second terminal connected to a second terminal of the driving transistor, and a gate connected to the transparent area gate line; and 
a second transistor including a first terminal connected to the second terminal of the driving transistor, a second terminal connected to the first organic light emitting diode, and a gate connected to an emission control line.
With respect to claim 8, 
wherein the initialization circuit comprises a plurality of first initialization drivers, and 
each of the plurality of first initialization drivers is provided in a boundary region between the transparent area and a first opaque area provided at a first side of the transparent area and is connected to the plurality of transparent area gate lines.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bao (U.S. Patent No. 10,331,164) discloses in Fig. 2 a display device having transparent are (122) and opaque area (124) and the camera (14) is under the transparent area (122).
Cok (US 2008/0165267) discloses in Fig. 2B a display device (5) with a camera (40) in the transparent pixel area (90) surrounded by the opaque pixel area (8)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686. The examiner can normally be reached M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DUC Q DINH/Primary Examiner, Art Unit 2692